DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 2-6, 8-10, 15 and 16 as anticipated by Isojima et al. of record in the previous Office Action mailed on 4/14/2021 has been withdrawn due to the Applicant’s amendment filed on 8/25/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al. (TW201402337) [hereinafter Isojima] in view of Katayama et al. [hereinafter Katayama] (WO2013/191180)[refer to US 9,403,947 for English translation].
Regarding claim 2, Isojima teaches a layered body for an optical member, the layered body being used as a surface material of an optical member, the layered body comprising a substrate film (base film) and at least one cured resin layer (hard coat layer; paragraph [0074]), the substrate film including an eluting layer (compatible layer) formed in a vicinity of an 
Isojima fails to specifically teach the polyimide film comprising one or more materials selected from the group consisting of formulae (1) to (17), as recited in claim 2.
Katayama teaches a polyimide film for display device supporting bases wherein the polyimide film consists of formula 1 and/or formula 5, as recited in claim 2, for the purpose of enhancing the properties such as low thermal expandability and high heat resistance, and for enhancing high transparency (col. 9, line 56 to col. 10, line 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyimide of the base film in Isojima to consist of formula 1 and/or formula 5 recited in claim 2 as suggested by Katayama in order to provide a base film with enhanced properties such as low thermal expandability and high heat resistance, and enhanced high transparency.
Regarding claim 3, the limitation “the layered body is not cracked or fractured when a test in which the entire area of the layered body is folded 180 degrees at 3 mm intervals repeated is 100.000 times” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, 
Regarding claim 4, Isojima teaches a hardness of a pencil hardness test of the cured resin layer being 4H or higher (paragraph [0091]).
Regarding claim 5, the limitation “the layered body is not scuffed in a steel wool resistance test in which a surface of the cured resin layer is scrubbed to and fro 3500 times with #0000 steel wool under a load of 1 kg/cm2” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isojima in view of Katayama clearly teach all the structural limitations of the claimed layered body. Accordingly, the layered body is capable of performing the intended use recited in claim 5. 
Regarding claim 6, the layered body of Isojima inherently has a standard deviation of the spectral reflectivity in an arbitrary range of 50 nm being less than 0.045, when spectral reflectivities of the layered body in a wavelength region of 400 nm to 700 nm are determined, since the structure of the layered body as taught by Isojima in view of Katayama is substantially identical to that of the claimed layered body.

Regarding claim 9, Isojima discloses a cured layer of a monofunctional monomer (paragraphs [0046] and [0050]).
Regarding claim 10, Isojima discloses the cured layer of a monofunctional monomer on a side of the cured resin layer of the substrate film (paragraph [0045]).
Regarding claim 15, Isojima teaches a foldable image display device including the layered body (paragraphs [0105-0106]).
Regarding claim 16, Isojima discloses wherein the hardness is 5H or higher (paragraph [0091]).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima in view of Katayama as applied to claim 2 above, and further in view of Shimano et al. (US 2011/0217541) [hereinafter Shimano].
Isojima fails to teach the cured resin layer having a first hard coat layer disposed on a surface of the substrate film opposite to the optical member, and a second hard coat layer disposed on a surface of the first hard coat layer opposite to the substrate film, and the second hard coat layer containing a cured product of a polyfunctional (meth)acrylate monomer as a resin component, and the first hard coat layer containing a cured product of a polyfunctional (meth)acrylate as a resin component and reactive silica fine particles dispersed in the resin component.
Shimano teaches that it is well known in the hard coat film art to have two hard coat layers disposed on a substrate film wherein the second hard coat layer can contain a cured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard coat film in Isojima to include a first hard coat layer disposed on a surface of the substrate film opposite to the optical member, and a second hard coat layer disposed on a surface of the first hard coat layer opposite to the substrate film, and the second hard coat layer containing a cured product of a polyfunctional (meth)acrylate monomer as a resin component, and the first hard coat layer containing a cured product of a polyfunctional (meth)acrylate as a resin component and reactive silica fine particles dispersed in the resin component as suggested by Shimano in order to provide a hard coat film with excellent abrasion resistance and saponification resistance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isojima in view of Katayama as applied to claim 2 above, and further in view of Ohyanagi et al. (US 2010/0167019) [hereinafter Ohyanagi].
Isojima and Katayama teach the claimed layered body as shown above. 
However, Isojima fails to teach the cured resin layer having a projection and depression shape on a surface opposite to the substrate film.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard coat layer in Isojima to have a projection and depression shape on its surface opposite to the substrate film as suggested by Ohyanagi in order to impart anti-glare properties. 

Response to Arguments
Applicant’s arguments with respect to claims 2-6 and 8-16 have been considered but are moot in view of the new grounds of rejection which are presented above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781